Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 5, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  155994(63)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  In re WILLIAMS, Minors.                                           SC: 155994                                        Justices
                                                                    COA: 335932
                                                                    Macomb CC Family Div:
                                                                     2012-000291-NA
                                                                     2012-000292-NA
  _________________________________________/

          On order of the Chief Justice, the motion of petitioner-appellee to extend the time
  for filing its brief on appeal is GRANTED. The brief submitted on December 28, 2017,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 5, 2018

                                                                               Clerk